PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 7,565,764 
Issue Date: July 28, 2009
Application No. 12/044,098
Filing Date: March 7, 2008
For: INSECT COLLECTOR AND VIEWER

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under 37 CFR 1.137(a), filed March 24, 2022, to revive the above-identified application.

The petition is DISMISSED AS MOOT.

The Petition for Revival of an Application for Patent Abandoned Unintentionally under 37 CFR 1.137(a) filed on March 24, 2022, is not necessary since the patent expired for failure to timely pay the 11.5-year maintenance fee on or before July 28, 2021. Thus, the appropriate avenue of relief for reinstatement of a patent expired unintentionally is to file a Petition to Accept Unintentionally Delayed Payment of Maintenance Fee in an Expired Patent under 37 CFR 1.378(b). See USPTO form No. PTO/SB/66, which can be found on the website at www.uspto.gov.
Petitioner is advised that a grantable petition to accept the unintentionally delayed payment of a maintenance fee under 35 U.S.C. 41(c) and 37 CFR 1.378(b) must be accompanied by: (1) a statement that the delay was unintentional; (2) payment of the appropriate maintenance fee, unless previously submitted; and (3) payment of the petition fee set forth in 37 CFR 1.17(m).
Where there is a question as to whether the delay in payment of the maintenance fee under35 U.S.C. 41(c) and 37 CFR 1.378(b) was unintentional, the Director may require additional information.

Any questions concerning this decision may be directed to Ann Marie Ziegler at (571) 272-7151.  


/Andrea Smith /
Andrea Smith
Lead Paralegal Specialist, Office of Petitions